§
,_
<O
mae
§§§
3
<§<
ui£°.
122
LL
853
_IB
U.|
<):
::
9
z

-ldeN

¥Q®\IO\UI

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

MICHAEL L. SCHULTE (SBN: 182284)
ATTORNEY AT LAW

6737 N Milburn, Suite 160

Fresno, California 93722

Telephone: (559) 696-2312

Facsimile: (888) 855-6631

7 Mls.schulte@gmail.com

Attomey for Plaintiff
ELDEN WILLIAMS

UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF CALIFORNIA - SACRAMENTO DIVISION

ELDEN WILLIAMS, an Individual
Plaintiff,
vs.

MUELLER-KUEPS LP, a Georgia Domestic
Limited Partnership,

MQELLER-WERKZEUG GMBH, AKA
MULLER-WERKZEUG Gran & Co.,
AKA MULLER-wERKZEUG e.K., a
German Company,

MATCO TOOLS CORPORATION, an Ohio
Corporation; and

DOES 1 through 50, Inclusive.

Defendants.

 

 

 

Case No.: 2:18-CV-01946-JAM-CMK

[WD] ORDER RE:
PLAINTIFF’S REQUEST/MOTION
FOR EXTENSION OF TIME TO
SERVE COMPLAINT ON
DEFENDANTS

ORDER GRANTING PLAINTIFF ’S MOTION TO EXTENSION OF TIME TO SERVE

COMPLAINT ON DEFENDANTS
//

 

[PROPOSED] ORDER ~ PLAINTIFF’S REQUEST/MOTION FOR EXTENSION OF TIME TO SER.VE

 

Fresno, CA 93722

MlCHAEL SCHULTE, ATI'ORNEY AT LAW
6737 N. Mi|burn, Suite 160

,_¢

NNNNNNNN[\)v-dv-dv-dv-dv-d»-¢»-v-dv-dv-d
OO\lO\L/'I~BWN'_‘O\OOO\!O\LIIPUJN*_‘O

\OOO\!O\U\J>L»JN

 

This Matter, having come before the Court on Plaintiff’s Motion/Request for

Extension of Time to Serve Complaint on Defendants, and

It appearing upon argument of counsel and good cause shown, that the Motion should

be granted pursuant to Rule 4rn of the Federal Rules of Civil Procedure,
IT IS HEREBY ORDERED, that Plaintiff shall have [60] additional days to serve and tile the
proof of service for Plaintiff’ s summons and complaint in this matter. Additionally, upon

request by Plaintiff and good cause shown, Defendant shall be provided 90 days after service

upon which to respond.

1171
Entered this 102 day of , 2018.

BY:%%M
a / /

-2_

 

[PROPOSED] ORDER » PLAINTIFF’S REQUEST/MOTION FOR EXTENSION OF TIME TO SERVE

 

